LACOMBE, Circuit Judge
(dissenting). This suit originally involved a charge of pirating trade-mark, and also a charge of unfair competition in printing the trade-mark in such type, etc., as to mislead purchasers. The latter branch of the case is not now here; relief as to the style of printing was given below, and no cross-appeal was taken.
The registered trade-mark is the word “Warner’s.” It is not the word printed in any particular way. The statement says that “the trade-mark consists of the word Warner’s,’ that it is appropriated to corsets and that it is usually displayed on the packages containing the goods” by placing thereon a printeddabel on which the same is shown. In the opinion of this court in the Davids Case (April 18, 1910) 178 Fed. 801, although in that case the statement said that the applicant *32had' adopted for its use the “trade-mark shown in the accompanying drawing,” it was held that the trade-mark was the name, not the particular way of printing it shown in that drawing. It follows that the registered trade-mark here is the word “Warner’s,” irrespective of the type it is printed in.
With the decision in the Davids Case (April 18, 1910) 178 Fed. 801, which reversed me, I fully concur. I had overlooked entirely the act of 1905 (Act Feb. 20, 1905, c. 592, 33 Stat. 724 [U. S. Comp. St. Supp. 1911, p. 1459]). Under the act of 1881 (Act March 3, 1881, c. 138, 21 Stat. 502 [U. S. Comp. St. 1901, p. 3401]) the name alone could not be registered as a trade-mark. But under the later act, as was pointed out in the opinion of this court, the name could be so registered and when registered became entitled to protection. The later Davids decision (January 8, 1912) held, however, that another Davids was not cut off from using his own surname provided he differentiated it from the “Davids” trade-mark; and it was further held by a majority of the court that such differentiation was secured when he printed his full name “Cortland I. Davids” on one part of the label and “Davids Manufacturing Company” on another part of it. Under the earlier Davids decision it seems manifest that “Warner’s” is a .registered trade-mark owned by complainant and for which it may claim protection. It seems equally manifest under the later decision that defendant may sell his goods under his own name, provided he states such name in full “David Wiener’s” or couples it with some other words such as “Wiener’s Manufacturing Company,” which will tend to avoid confusion.
I fail to see how the complainant in this cause can be refused the same measure of relief which was granted to the complainant in the Davids Case, unless the decision of this court in that case, construing the act of 1905, is reversed. Since I think that decision was correct, I must dissent from the opinion of the majority of the court in the cause at bar.